DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Won Joon Kouh on 4/7/2021.

The application has been amended as follows: 
	Claims 10, 11, 22, and 23 have been cancelled.
	Claims 12-20 have been rejoined.
	Claim 12, lines 3-5, the phrase “the surface of the glenoid cavity of the scapula of the patient, said underside surface being provided with protrusions adapted to perforate the cortical bone of the scapula upon impact of the impacting device by a one-sided translation movement” has been replaced with the following language --the glenoid cavity of the scapula of the patient, said underside surface being provided with protrusions adapted to perforate a cortical bone of the scapula upon impact of the impacting device against the scapula by a one-sided translation movement, wherein at least one of the protrusions is separated from the other protrusions by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday 9 a.m.-5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/ANN SCHILLINGER/Primary Examiner, Art Unit 3774